DETAILED ACTION
The Amendment filed 12/06/22 has been entered.  This application claims domestic priority to a provisional application filed 03/19/21.  Claims 1-3 and 5-21 are currently pending, with claim 4 cancelled and claim 21 newly added.  In light of the amendments, one of the two parallel 102 rejections is withdrawn, however the 102 rejection due to the Ueda reference is maintained as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Ueda
Claim(s) 1-2, 5-14 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (JP 56-31534).  Ueda is directed to a compound brake shoe with adhesion increasing material for a railway vehicle.  See Abstract.  Note: this is an “X” reference in the cited EU Written Opinion. 
Claim 1: Ueda discloses a vehicle brake system [Figs. 1, 2], comprising: a back plate (1) extending from a first end to an opposite, second end, the back plate configured to support a composite pad (2); first and second conditioning inserts (6, 5 on each side of 1) coupled to the back plate between the first end and the second end (9 on each side of 1) of the back plate, the first and second conditioning inserts configured to contact a surface (3) of a wheel (7) during a braking event and thereby condition at least a portion of the surface of the wheel; first fins (5) coupled with the first conditioning insert and extending beyond the first end of the back plate [see Fig. 2 (5 extends upwards “beyond” 9)]; and second fins (5) coupled with the second conditioning insert and extending beyond the second end of the back plate [see Fig. 2 (5 extends upwards “beyond” 9)], the first fins and the second fins configured to conduct heat generated by contact of the first and second conditioning inserts with the at least the portion of the surface of the wheel away from the first and second conditioning inserts.  See Figs. 1, 2. 
Claim 2: Ueda discloses that the back plate is elongated along a length direction from the first end to the second end, and the first finds and the second fins are planar bodies oriented parallel to the length direction of the back plate.  See Fig. 2 (fins 5 extend both parallel and orthogonal to length direction). 
Claim 5: Ueda discloses that the first fins circumferentially and outwardly extend from the first conditioning insert to first outer edges of the first fins, the second fins circumferentially and outwardly extend from the second conditioning insert to second outer edges of the second fins, and the first fins and the second fins radially extend toward the surface of the wheel from radially outward edges to radially inward edges, the first fins and the second fins including respective notches (spaces between various fins 5) at the radially outward edges.  See Fig. 2. 
Claim 6: Ueda discloses that the back plate is elongated along a length direction from the first end to the second end, and the first fins are elongated tines (5) outwardly extending from the first end of the back plate and the second fins are elongated tines (5) outwardly extending from the second end of the back plate.  See Figs. 1, 2. 
Claim 7: Ueda discloses that the back plate extends between opposite first ad second edges with each of the first and second edges extending from the first end of the back plate to the second end of the back plate, and wherein at least one of the first elongated tines or the second elongated tines is disposed outward of one or both of the first edge or the second edge.  See Fig. 2. (5 extends outward of flange-edge of 9). 
Claim 8: Ueda discloses the composite pad, wherein the elongated tines are outside of the composite pad.  See Fig. 2. 
Claim 9: Ueda discloses that the first elongated tines and second elongated tines are oriented along the length direction of the back plate (the outer ends of 5 on each side extend lengthwise) and a third and fourth elongated tines (the tines of 5 adjacent 6) are oriented along an orthogonal direction to the length direction.  See Figs. 1, 2. 
Claim 10: see claim 1 above.  See Fig. 2 (5 extends “beyond” the ends and lateral edges). 
Claim 11: see claim 2 above. 
Claim 12: see claim 6 above.
Claim 13: see claim 7 above.
Claim 14: see claim 9 above.
Claim 16: see claim 8 above.
Claim 17: see claim 1 above.  See Fig. 2 (5 extends “beyond” the ends and lateral edges). 
Claim 18: see claim 2 above.
Claim 19: see claim 6 above.
Claim 20: see claim 8 above. 
Claim 21: Ueda discloses first and second head plates (6) coupled with the back plate at the first end and the second end of the back plate, the first head plate protruding from the first end of the back plate, the second head plate protruding from the second end of the back plate, the first fins coupled with and disposed beneath the first head plate, and the second fins coupled with and disposed beneath the second head plate.  See Fig. 2 (note: for this limitation, “inserts” are the entire block including fins 5, but excluding 6)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Ueda in view of Bowden
Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Bowden (WO 2020/252109) (citing to corresponding U.S. Patent Pub. No. 2022/0049749) (priority date: 06/11/19).  Bowden is directed to a friction device with bonding inserts.  See Abstract.  Note: this is an “X” reference in the cited EU Written Opinion.
Claims 3 and 15: Ueda is relied upon as in claims 1 and 10, respectively, further disclosing the composite pad (2), but does not disclose the fins being partially embedded in the pad.  Bowden discloses a brake system with a back plate (3) supporting a composite pad (20); a conditioning insert (50) coupled to the back plate and configured to contact and condition a wheel surface; and fins (70) coupled with the insert and configured to conduct heat generated away from the insert, wherein the fins are partially but not entirely embedded within the composite pad.  See Fig. 7B; para. 0123.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to partially embed the fins in the pads to aid in heat conditioning and/or to provide additional support for the fins and maintain the structural integrity of the overall brake pad/plate system. 




Response to Arguments
Applicant’s arguments with respect to the Bowden reference have been considered but are moot because that 102 rejection has been withdrawn.  This includes both independent and dependent claim arguments.
Applicant's arguments with respect to the Ueda reference have been fully considered but they are not persuasive. Applicant contends that Ueda does not disclose the new limitation that the insert with funs “extends beyond sides or ends of a back plate.”  See Remarks, page 8.  In response, Figure 2 of Ueda discloses insert/fins 5 extending above the backplate, and above the lip 9 of the backplate.  In multiple respects, this constitutes the insert/fins extending “beyond” the end or lateral edges – i.e., it extends upwards beyond the end 9 of the back plate.  If Applicant intends for the fins to extend beyond the ends in a particular direction, this would need to be explicitly recited.  However, without further clarifying claim language, the limitation permits a broad construction.  The same can be said regarding the “lateral edges” limitation of claim 7 – the insert/fins 5 extend “beyond” those edges in the upward direction.  See Remarks, page 7. 
Applicant also traverses the claim 5 rejection of Ueda by asserting that it does not disclose grooves located at radially outward edges.  See Remarks, pages 9-10.  In response, this conclusory argument is not persuasive.  Figure 2 clearly depicts grooves 8 that extend entirely from the radially outward edge to the radially inward edge, hence it is unclear why Applicant believes this limitation is not properly disclosed.
For the foregoing reasons, all pending claims remain rejected as detailed above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        December 14, 2022